     Case 2:20-cv-05581-DSF-GJS Document 35 Filed 09/09/20 Page 1 of 31 Page ID #:732




 1     MANDOUR & ASSOCIATES, APC
 2     JOSEPH A. MANDOUR, III (SBN 188896)
       Email: jmandour@mandourlaw.com
 3     BEN T. LILA (SBN 246808)
 4     Email: blila@mandourlaw.com
       8605 Santa Monica Blvd., Suite 1500
 5
       Los Angeles, CA 90069
 6     Telephone: (858) 487-9300
 7
       Attorneys for Third-party Plaintiffs and Defendants
       EDWARD HELDMAN III, COMEDYMX INC., and, Third-party Plaintiff,
 8     Defendant and Counterclaimant, COMEDYMX LLC
 9
10                         UNITED STATES DISTRICT COURT
11
                         CENTRAL DISTRICT OF CALIFORNIA
12
13
                                               )
14     BEYOND BLOND PRODUCTIONS, LLC, ) Case No. 2:20-cv-05581-DSF-
15     a California limited liability company; ) GJSx
                                               )
16                   Plaintiff,                ) DEFENDANTS’ ANSWER TO
17                                             ) PLAINTIFF’S FIRST
               v.                              ) AMENDED COMPLAINT,
18
                                               ) COUNTERCLAIM AND
19     EDWARD HELDMAN III, an individual;      ) THIRD-PARTY
       COMEDYMX, INC., a Nevada corporation; ) COMPLAINT
20
       COMEDYMX, LLC, a Delaware limited       )
21      liability company; and DOES 1-10;      ) DEMAND FOR JURY
22                                             ) TRIAL
                     Defendants.               )
23                                             )
24
25
26
27
28

                                                               Case No. 20-CV-05581 DSF GJSx
           DEFENDANTS’ ANSWER TO PLAINTIFF’S FIRST AMENDED COMPLAINT, COUNTERCLAIM AND
                                           THIRD-PARTY COMPLAINT; DEMAND FOR JURY TRIAL
                                              -1-
     Case 2:20-cv-05581-DSF-GJS Document 35 Filed 09/09/20 Page 2 of 31 Page ID #:733




 1     COMEDYMX, LLC, a Delaware limited               )
       liability company;                              )
 2                                                     )
 3                   Counter-Plaintiff,                )
                                                       )
 4
              v.                                       )
 5                                                     )
       BEYOND BLOND PRODUCTIONS, LLC,                  )
 6
       a California limited liability company;         )
 7                                                     )
 8                          Counter-Defendant.         )
                                                       )
 9                                                     )
10                                                     )
                                                       )
11
        EDWARD HELDMAN III, an individual;             )
12      COMEDYMX, INC., a Nevada corporation;          )
13      COMEDYMX, LLC, a Delaware limited              )
        liability company;                             )
14
                                                       )
15                   Third-party Plaintiffs,           )
16
                                                       )
              v.                                       )
17                                                     )
18     AMAZON.COM, INC., a Delaware                    )
       corporation; MICHELLE JUSTICE, an               )
19     individual;                                     )
20                                                     )
                      Third-party Defendants.          )
21
                                                       )
22
23
24           Pursuant to Rule 12, 13, 14 and 38 of the Federal Rules of Civil Procedure,
25     defendant and counterclaimant Defendants EDWARD HELDMAN III,
26     COMEDYMX INC., and COMEDYMX LLC (collectively, “Defendants”) hereby
27     Answer the First Amended Complaint, demand a jury trial, and state counterclaims
28     and third-party claims as follows:

                                                               Case No. 20-CV-05581 DSF GJSx
           DEFENDANTS’ ANSWER TO PLAINTIFF’S FIRST AMENDED COMPLAINT, COUNTERCLAIM AND
                                           THIRD-PARTY COMPLAINT; DEMAND FOR JURY TRIAL
                                              -2-
     Case 2:20-cv-05581-DSF-GJS Document 35 Filed 09/09/20 Page 3 of 31 Page ID #:734




 1
 2                                      INTRODUCTION
 3           Defendants deny the allegations of Plaintiff’s introductory paragraph.
 4                                        THE PARTIES
 5           1.     Defendants lack sufficient knowledge and information to respond to
 6     the truth or the falsity of the allegation in paragraph 1 of the First Amended
 7     Complaint and on that basis denies said allegations.
 8           2.     Defendants admit Edward Heldman III is an Arizona resident and is a
 9     party in Civil Case 2:19-cv-08185-GW-PJW (C.D. Cal. 2019). Defendants deny the
10     remaining allegations of Paragraph 2 of the First Amended Complaint.
11           3.     Defendants admit ComedyMX LLC is a Delaware limited liability
12     company. Defendants deny the remaining allegations of Paragraph 3 of the First
13     Amended Complaint.
14           4.     Defendants admit ComedyMX Inc. is a Nevada Corporation.
15     Defendants deny the remaining allegations of Paragraph 3 of the First Amended
16     Complaint. Defendants deny the remaining allegations of Paragraph 3 of the First
17     Amended Complaint.
18           5.     Defendants lack sufficient knowledge and information to respond to
19     the truth or the falsity of the allegation in paragraph 5 of the First Amended
20     Complaint and on that basis denies said allegations.
21           6.     Denied.
22           7.     Denied.
23           8.     Denied.
24                               JURISDICTION AND VENUE
25           9.     Defendants admit the Court has subject matter jurisdiction over this
26     action.
27           10.    Denied.
28           11.    Defendants admit venue is proper.

                                                               Case No. 20-CV-05581 DSF GJSx
           DEFENDANTS’ ANSWER TO PLAINTIFF’S FIRST AMENDED COMPLAINT, COUNTERCLAIM AND
                                           THIRD-PARTY COMPLAINT; DEMAND FOR JURY TRIAL
                                              -3-
     Case 2:20-cv-05581-DSF-GJS Document 35 Filed 09/09/20 Page 4 of 31 Page ID #:735




 1
 2                                GENERAL ALLEGATIONS
 3           12.    Defendants lack sufficient knowledge and information to respond to
 4     the truth or the falsity of the allegation in paragraph 12 of the First Amended
 5     Complaint and on that basis denies said allegations.
 6           13.    Defendants lack sufficient knowledge and information to respond to
 7     the truth or the falsity of the allegation in paragraph 13 of the First Amended
 8     Complaint and on that basis denies said allegations.
 9           14.    Defendants lack sufficient knowledge and information to respond to
10     the truth or the falsity of the allegation in paragraph 14 of the First Amended
11     Complaint and on that basis denies said allegations.
12           15.    Defendants lack sufficient knowledge and information to respond to
13     the truth or the falsity of the allegation in paragraph 15 of the First Amended
14     Complaint and on that basis denies said allegations.
15           16.    Defendants lack sufficient knowledge and information to respond to
16     the truth or the falsity of the allegation in paragraph 16 of the First Amended
17     Complaint and on that basis denies said allegations.
18           17.    Denied.
19           18.    Denied.
20           19.    Denied.
21           20.    Defendants admit plaintiff’s March 20, 2020 email is attached to the
22     First Amended Complaint.
23           21.    Defendants admit plaintiff’s March 26, 2020 email is attached to the
24     First Amended Complaint. Defendants admit Exhibit A is attached to the First
25     Amended Complaint.
26           22.    Defendants admit defendants’ March 26, 2020 email is attached to the
27     First Amended Complaint. Defendants admit Exhibit B is attached to the First
28     Amended Complaint.

                                                               Case No. 20-CV-05581 DSF GJSx
           DEFENDANTS’ ANSWER TO PLAINTIFF’S FIRST AMENDED COMPLAINT, COUNTERCLAIM AND
                                           THIRD-PARTY COMPLAINT; DEMAND FOR JURY TRIAL
                                              -4-
     Case 2:20-cv-05581-DSF-GJS Document 35 Filed 09/09/20 Page 5 of 31 Page ID #:736




 1               23.   Defendants admit defendants’ March 26, 2020 email is attached to the
 2     First Amended Complaint. Defendants admit Exhibit B is attached to the First
 3     Amended Complaint.
 4               24.   Defendants admit plaintiff’s March 27, 2020 email is attached to the
 5     First Amended Complaint. Defendants admit Exhibit C is attached to the First
 6     Amended Complaint.
 7               25.   Denied.
 8               26.   Denied.
 9               27.   Denied.
10               28.   Denied.
11               29.   Denied.
12               30.   Defendants admit U.S. Trademark Serial No. Application Serial No
13     88/789,484 speaks for itself.
14               31.   Defendants admit U.S. Trademark Serial No. Application Serial No
15     88/789,484 speaks for itself.
16               32.   Defendants admit the webpage located at the URL:
17     https://www.amazon.com/report/infringement, speaks for itself.
18               33.   Denied.
19               34.   Denied.
20               35.   Denied.
21                                 FIRST CLAIM FOR RELIEF
22               36.   Defendants hereby reallege and incorporate the allegations in
23     paragraphs 1 through 21, 23-24, 27-29, 32-33, and 35 of this Answer as if fully set
24     forth herein
25               37.   Defendants admit Section 512(f) of the Copyright Act speaks for
26     itself.
27               38.   Denied.
28               39.   Denied.

                                                                Case No. 20-CV-05581 DSF GJSx
            DEFENDANTS’ ANSWER TO PLAINTIFF’S FIRST AMENDED COMPLAINT, COUNTERCLAIM AND
                                            THIRD-PARTY COMPLAINT; DEMAND FOR JURY TRIAL
                                               -5-
     Case 2:20-cv-05581-DSF-GJS Document 35 Filed 09/09/20 Page 6 of 31 Page ID #:737




 1           40.       Denied.
 2           41.       Denied.
 3           42.       Denied.
 4                                SECOND CLAIM FOR RELIEF
 5           43.       Defendants hereby reallege and incorporate the allegations in
 6     paragraphs 1 through 21, 23-24, 27-29, 32-33, and 35-42 of this Answer as if fully
 7     set forth herein.
 8           44.       Denied.
 9           45.       Denied.
10           46.       Denied.
11                                 THIRD CLAIM FOR RELIEF
12           47.       Defendants hereby realleges and incorporates the allegations in
13     paragraphs 1 through 20, 22, 24(b), 25-28 and 30-34 of this Answer as if fully set
14     forth herein.
15           48.       Denied.
16           49.       Denied.
17           50.       Denied.
18           51.       Denied.
19           52.       Denied.
20           53.       Denied.
21           54.       Denied.
22           55.       Denied.
23           56.       Denied.
24           57.       Denied.
25           58.       Denied.
26                                FOURTH CLAIM FOR RELIEF
27           59.       Defendants restate and incorporate by reference the allegations in
28     paragraphs 1 through 20, 22, 24(b), 25-28, 30-34 and 47-58 above.

                                                               Case No. 20-CV-05581 DSF GJSx
           DEFENDANTS’ ANSWER TO PLAINTIFF’S FIRST AMENDED COMPLAINT, COUNTERCLAIM AND
                                           THIRD-PARTY COMPLAINT; DEMAND FOR JURY TRIAL
                                              -6-
     Case 2:20-cv-05581-DSF-GJS Document 35 Filed 09/09/20 Page 7 of 31 Page ID #:738




 1           60.   Denied.
 2           61.   Denied.
 3           62.   Denied.
 4           63.   Denied.
 5           64.   Denied.
 6           65.   Denied.
 7           66.   Denied.
 8           67.   Denied.
 9                              FIFTH CLAIM FOR RELIEF
10           68.   Defendants states and incorporate by reference the allegations in
11     paragraphs 1 through 20, 22, 24(b), 25-28, 30-34 and 47-67 above.
12           69.   Denied.
13           70.   Denied.
14           71.   Denied.
15           72.   Denied.
16           73.   Denied.
17           74.   Denied.
18           75.   Denied.
19           76.   Denied.
20                              SIXTH CLAIM FOR RELIEF
21           77.   Defendants states and incorporate by reference the allegations in
22     paragraphs 1 through 20, 22, 24(b), 25-28, 30-34 and 47-76 above.
23           78.   Denied.
24           79.   Denied.
25
26                              AFFIRMATIVE DEFENSES
27                     First Affirmative Defense: Estoppel and Laches
28           The purported claims alleged in the First Amended Complaint are barred, in

                                                               Case No. 20-CV-05581 DSF GJSx
           DEFENDANTS’ ANSWER TO PLAINTIFF’S FIRST AMENDED COMPLAINT, COUNTERCLAIM AND
                                           THIRD-PARTY COMPLAINT; DEMAND FOR JURY TRIAL
                                              -7-
     Case 2:20-cv-05581-DSF-GJS Document 35 Filed 09/09/20 Page 8 of 31 Page ID #:739




 1     whole or in part, because plaintiff, by its acts, omissions and delay, failed to take
 2     action within a reasonable time.
 3                  Second Affirmative Defense: Waiver and Acquiescence
 4           The purported claims alleged in the First Amended Complaint are barred, in
 5     whole or in part, because plaintiff, by its acts, omissions and delay, and those of
 6     its agents, waived or acquiesced to any claims or causes of action against
 7     defendant.
 8                  Third Affirmative Defense: Failure to Mitigate Damages
 9           The purported claims alleged in the First Amended Complaint are barred, in
10     whole or in part, because plaintiff failed to mitigate its damages.
11                        Fourth Affirmative Defense: Lack of Damages
12           The purported claims alleged in the First Amended Complaint are barred, in
13     whole or in part, due to plaintiff’s lack of damages.
14                   Fifth Affirmative Defense: Lack of Proximate Cause
15           The purported claims alleged in the First Amended Complaint are barred, in
16     whole or in part, because defendant was not a proximate cause to plaintiff’s
17     damages, if any.
18                          Sixth Affirmative Defense: Contribution
19           The purported claims alleged in the First Amended Complaint are barred, in
20     whole or in part, because Third-Party Defendant Amazon.com, Inc. contributed to
21     the alleged damages of plaintiff by failing to comply with the terms of the Digital
22     Millennium Copyright Act (“DMCA”), e.g. 17 U.S.C. § 512(g).
23                  Seventh Affirmative Defense: Equitable Indemnification
24           The purported claims alleged in the First Amended Complaint are barred, in
25     whole or in part, because defendants are entitled to equitable indemnification by
26     Amazon.com, Inc. for failure to comply with the terms of the DMCA, e.g. 17
27     U.S.C. § 512(g).
28

                                                               Case No. 20-CV-05581 DSF GJSx
           DEFENDANTS’ ANSWER TO PLAINTIFF’S FIRST AMENDED COMPLAINT, COUNTERCLAIM AND
                                           THIRD-PARTY COMPLAINT; DEMAND FOR JURY TRIAL
                                              -8-
     Case 2:20-cv-05581-DSF-GJS Document 35 Filed 09/09/20 Page 9 of 31 Page ID #:740




 1                          Eighth Affirmative Defense: Unclean Hands
 2            The purported claims alleged in the First Amended Complaint are barred, in
 3     whole or in part, by the doctrine of unclean hands, including without limitation,
 4     plaintiff’s improper use of material in its videos that infringe the copyrights of
 5     third parties.
 6                                  Ninth Affirmative Defense:
 7                      Jurisdictional Limitation on damages and injunction
 8            The purported claims alleged in the First Amended Complaint are barred, in
 9     whole or in part, as to the scope of the alleged damages and proposed injunction
10     and should be limited to, if any, streaming/use in the United States only and not
11     any other countries outside the jurisdiction of the United States such as, e.g.
12     Canada and the United Kingdom.
13
14                              Reservation of Additional Defenses
15            Defendants reserve all affirmative defenses available under Rule 8(c) and Rule
16     12 of the Federal Rules of Civil Procedure, and any other defenses, at law or in equity,
17     that may be available now or may become available in the future based on discovery
18     or any other factual investigation in this case, or that may be asserted by plaintiff.
19     \\
20     \\
21     \\
22     \\
23     \\
24     \\
25     \\
26     \\
27     \\
28     \\

                                                                Case No. 20-CV-05581 DSF GJSx
            DEFENDANTS’ ANSWER TO PLAINTIFF’S FIRST AMENDED COMPLAINT, COUNTERCLAIM AND
                                            THIRD-PARTY COMPLAINT; DEMAND FOR JURY TRIAL
                                               -9-
 Case 2:20-cv-05581-DSF-GJS Document 35 Filed 09/09/20 Page 10 of 31 Page ID #:741




 1                                   PRAYER FOR RELIEF
 2          WHEREFORE, defendants request entry of judgment in their favor and
 3   against plaintiff as follows:
 4             a. Denying all relief sought by plaintiff;
 5             b. Declaring the action to be exceptional and awarding defendants their
 6                 attorneys’ fees pursuant to 15 U.S.C. § 1117, 17 U.S.C. § 505 or any
 7                 other related law; and,
 8             c. Such other and relief as the Court deems just and appropriate.
 9
10                                     Respectfully submitted,
11   Date: September 9, 2020
12                                     MANDOUR & ASSOCIATES, APC
13
14                                           /s Ben T. Lila
15                                     Ben T. Lila (SBN 246808)
                                       Email: blila@mandourlaw.com
16
                                       Attorneys for Third-party Plaintiffs and Defendants
17                                     EDWARD HELDMAN III, COMEDYMX INC.,
                                       and, Third-party Plaintiff, Defendant and
18
                                       Counterclaimant, COMEDYMX LLC
19
20
21
22
23
24
25
26
27
28

                                                             Case No. 20-CV-05581 DSF GJSx
         DEFENDANTS’ ANSWER TO PLAINTIFF’S FIRST AMENDED COMPLAINT, COUNTERCLAIM AND
                                         THIRD-PARTY COMPLAINT; DEMAND FOR JURY TRIAL
                                            - 10 -
 Case 2:20-cv-05581-DSF-GJS Document 35 Filed 09/09/20 Page 11 of 31 Page ID #:742




 1              COUNTERCLAIM AND THIRD-PARTY COMPLAINT
 2         Pursuant to Rule 13, 14 and 38 of the Federal Rules of Civil Procedure,
 3   defendant and counterclaimant ComedyMX LLC hereby counterclaims against
 4   plaintiff and counterclaim defendant Beyond Blond Productions, LLC (hereinafter
 5   “BBP”) and alleges a third-party complaint against third-party defendants
 6   Amazon.com, Inc. (hereinafter “Amazon”) and third-party defendant Michelle
 7   Justice (hereinafter “Ms. Justice) and demands a jury trial as follows:
 8
 9                             NATURE OF THE ACTION
10         1.     This is an action for trademark infringement and false designation of
11   origin under the Lanham Act, 15 U.S.C. § 1051, et seq. and common law, state
12   and common law unfair competition and common claims for implied equitable
13   indemnity, equitable indemnity, contribution, apportionment of fault, and
14   declaratory relief.
15
16                                     THE PARTIES
17         2.     Counterclaimant and Third-party Plaintiff ComedyMX LLC is a
18   Delaware limited liability company with offices in Pinewood, New Jersey.
19         3.     Third-party Plaintiff Edward Heldman III is an individual residing in
20   Arizona.
21         4.     Third-party Plaintiff ComedyMX Inc. is a Nevada corporation
22         5.     On information and belief, Beyond Blond Productions, LLC (“BBP”)
23   is a California limited liability company with its principle place of business in Los
24   Angeles, California.
25         6.     On information and belief, Ms. Justice is a California resident that
26   does business in the Central District of California and is the sole owner and
27   member of BBP. At all times, Ms. Justice was the active driving force behind the
28   improper conduct of BBP, including willfully and intentionally infringing the

                                                             Case No. 20-CV-05581 DSF GJSx
         DEFENDANTS’ ANSWER TO PLAINTIFF’S FIRST AMENDED COMPLAINT, COUNTERCLAIM AND
                                         THIRD-PARTY COMPLAINT; DEMAND FOR JURY TRIAL
                                            - 11 -
 Case 2:20-cv-05581-DSF-GJS Document 35 Filed 09/09/20 Page 12 of 31 Page ID #:743




 1   CARTOON CLASSICS (+Eyes Design) trademark of ComedyMX, LLC. On
 2   information and belief, she was the key decision maker in creating and adopting
 3   the infringing trademark and using it on, inter alia, BBP videos. Ms. Justice and
 4   BBP are collectively referred to herein as “Counter-Defendants”.
 5         7.     Counterclaimant is informed and believes, and on that basis alleges,
 6   that at all times relevant to this action, each of the Counter-Defendants was the
 7   agent, affiliate, officer, director, manager, principal, alter-ego, and/or employee of
 8   the remaining Counter-Defendants and was at all times acting within the scope of
 9   such agency, affiliation, alter-ego relationship and/or employment, and actively
10   participated in or subsequently ratified and adopted, or both, each and all of the
11   acts or conduct alleged herein with full knowledge of each and every violation of
12   ComedyMX LLC’s rights and the damages to ComedyMX LLC proximately
13   caused thereby.
14         8.     Counterclaimant is informed and believes that, at all times relevant to
15   this action, there existed a unity of interest and ownership between Ms. Justice
16   and BBP and that any individuality and separateness of the Counter-Defendants
17   ceased or never existed, and BBP is the alter ego of Ms. Justice.
18         9.     On information and belief, Amazon.com, Inc. (“Amazon”) is a
19   Delaware corporation with its principle place of business in Seattle, Washington.
20
21                             JURISDICTION AND VENUE
22         10.    This Court has subject matter jurisdiction over this lawsuit under 28
23   U.S.C. § 1338 because the action arises under the trademark laws of the United
24   States and pendant jurisdiction over any and all state causes of action under 28
25   U.S.C. § 1367.
26         11.    Counterclaimant and counterclaim defendant BBP has submitted to
27   personal jurisdiction by filing the Complaint and First Amended Complaint in the
28   present jurisdiction. Moreover, on information and belief, Third-party Defendant

                                                             Case No. 20-CV-05581 DSF GJSx
         DEFENDANTS’ ANSWER TO PLAINTIFF’S FIRST AMENDED COMPLAINT, COUNTERCLAIM AND
                                         THIRD-PARTY COMPLAINT; DEMAND FOR JURY TRIAL
                                            - 12 -
 Case 2:20-cv-05581-DSF-GJS Document 35 Filed 09/09/20 Page 13 of 31 Page ID #:744




 1   Justice resides in, and does business in, the Central District of California.
 2         12.    This Court has personal jurisdiction over Third-party Defendant
 3   Amazon because it maintains offices and retail locations in the state and district
 4   and thus resides in California.
 5         13.    Counterclaimant and counterclaim defendant BBP has submitted to
 6   venue in this District by filing the Complaint and First Amended Complaint in the
 7   present venue. Moreover, on information and belief, third-party defendant Justice
 8   resides in, and does business in, the Central District of California, and therefore
 9   venue is proper.
10         14.    Venue is proper and reasonable in this district with regards to Third-
11   party Defendant Amazon because Amazon resides and maintains offices and retail
12   locations in the Central District of California. Also, venue is proper in this district
13   under 28 U.S.C. § 1391(b)(2) because a substantial part of the events or omissions
14   giving rise to the third-party claims for indemnification and contribution for
15   violation of the DMCA occurred in this district and Amazon has significant
16   contacts with the district.
17
18                                          FACTS
19         15.    Counterclaimant ComedyMX LLC is engaged in the business of
20   providing entertainment goods and services including, without limitation,
21   providing online streaming videos featuring, inter alia, cartoons (hereinafter
22   “Counterclaimant’s Goods and Services.”).
23         16.    Counterclaimant is the owner of the trademark and designation
24   CARTOON CLASSICS! (+Eyes Design) used in conjunction with its
25   entertainment goods and services. Counterclaimant’s CARTOON CLASSICS!
26   (+Eyes Design) trademark is the subject of U.S. Trademark Application Serial No.
27   88/789,484. A true and correct copy of Counterclaimant’s trademark application
28   summary is attached hereto as Exhibit A.

                                                             Case No. 20-CV-05581 DSF GJSx
         DEFENDANTS’ ANSWER TO PLAINTIFF’S FIRST AMENDED COMPLAINT, COUNTERCLAIM AND
                                         THIRD-PARTY COMPLAINT; DEMAND FOR JURY TRIAL
                                            - 13 -
 Case 2:20-cv-05581-DSF-GJS Document 35 Filed 09/09/20 Page 14 of 31 Page ID #:745




 1          17.       Counterclaimant’s U.S. Trademark Application Serial No.
 2   88/789,484 was approved for registration on the Principal Register by the United
 3   States Patent & Trademark Office. Registration on the principal registration is
 4   prima facie evidence that a trademark is distinctive and not generic.
 5          18.       Counterclaimant has promoted and sold Counterclaimant’s Goods
 6   and Services with the trademark, trade name and designation CARTOON
 7   CLASSICS! (+Eyes Design). Counterclaimant first used its CARTOON
 8   CLASSICS! (+Eyes Design) trademark on and in connection with
 9   Counterclaimant’s goods and services at least as early as May 18, 2015 and has
10   used Counterclaimant’s CARTOON CLASSICS! (+Eyes Design) trademark on
11   and in connection with Counterclaimant’s Goods and Services continuously since
12   its first use.
13          19.       Counterclaimant has promoted Counterclaimant’s Goods and
14   Services featuring Counterclaimant’s CARTOON CLASSICS! (+Eyes Design)
15   trademark online and in videos. True and correct copies of photos showing
16   Counterclaimant’s use of the CARTOON CLASSICS! (+Eyes Design) mark are
17   attached hereto as Exhibit B.
18          20.       Counterclaimant’s CARTOON CLASSICS! (+Eyes Design)
19   trademark is unique and inherently distinctive and, as such, designates a single
20   source of origin. As a result of Counterclaimant’s continuous use of its
21   CARTOON CLASSICS! (+Eyes Design) mark, Counterclaimant has acquired
22   substantial goodwill in and to its CARTOON CLASSICS! (+Eyes Design)
23   trademark.
24          21.       Counterclaimant has invested significantly to extensively advertise
25   and promote Counterclaimant’s Goods and Services featuring Counterclaimant’s
26   CARTOON CLASSICS! (+Eyes Design) trademark throughout the United States,
27   including, without limitation, online advertising through the website
28   YouTube.com and social media websites. As a result of Counterclaimant’s

                                                              Case No. 20-CV-05581 DSF GJSx
          DEFENDANTS’ ANSWER TO PLAINTIFF’S FIRST AMENDED COMPLAINT, COUNTERCLAIM AND
                                          THIRD-PARTY COMPLAINT; DEMAND FOR JURY TRIAL
                                             - 14 -
 Case 2:20-cv-05581-DSF-GJS Document 35 Filed 09/09/20 Page 15 of 31 Page ID #:746




 1   extensive and exclusive use, Counterclaimant’s CARTOON CLASSICS! (+Eyes
 2   Design) trademark has developed significant goodwill in the market and
 3   represents a valuable asset of Counterclaimant.
 4         22.    On or about August 26, 2020, a first amended complaint was filed in
 5   Case Number 2:20-cv-05581 filed in the United States District Court for the
 6   Central District of California alleging that Third-party Plaintiffs were liable to
 7   Plaintiff BBP for damages arising from the allegations set forth in Plaintiff’s First
 8   Amended Complaint. Third-party Plaintiffs incorporate herein by reference, the
 9   contents of the First Amended Complaint, without admitting the allegations
10   contained thereof, the truth of which is expressly denied. The First Amended
11   Complaint alleges that Plaintiff has been damaged by, inter alia, Third-party
12   Plaintiffs’ alleged use of Amazon’s DMCA takedown system to remove certain
13   videos uploaded to Amazon by BBP. In particular, on information and belief,
14   Amazon failed to restore any of plaintiff BBP’s videos to its Amazon streaming
15   service within ten (10) days after receipt of DMCA counternotice(s) from BBP and
16   failure to receive notice of a lawsuit for copyright infringement filed by any of the
17   Third-party Plaintiffs per 17 U.S.C. § 512(g).
18
19                        Counter-Defendants’ Wrongful Conduct
20         23.    Counter-Defendants are also in the business of producing online
21   stream-able videos comprising, e.g. cartoons.
22         24.    On information and belief, BBP and Ms. Justice first offered its video
23   content goods and services under the CARTOON CLASSICS! (+Eyes Design)
24   trademark (the “Infringing Trademark”) subsequent to ComedyMX LLC.
25         25.    Despite ComedyMX LLC’s explicit notice, BBP and Ms. Justice
26   willfully used and continues to use the Infringing trademark and profited from the
27   infringement by misdirecting viewers, consumers and ad revenue to its business
28   and away from ComedyMX LLC’s services.

                                                             Case No. 20-CV-05581 DSF GJSx
         DEFENDANTS’ ANSWER TO PLAINTIFF’S FIRST AMENDED COMPLAINT, COUNTERCLAIM AND
                                         THIRD-PARTY COMPLAINT; DEMAND FOR JURY TRIAL
                                            - 15 -
 Case 2:20-cv-05581-DSF-GJS Document 35 Filed 09/09/20 Page 16 of 31 Page ID #:747




 1         26.    True and correct copies of photos showing Counter-Defendants’ uses
 2   of the Infringing Trademark are attached hereto as Exhibit C.
 3         27.    Counter-Defendants’ use of the Infringing Trademark is likely to
 4   cause confusion among consumers who expect to conduct business with
 5   Counterclaimant and instead reach Counter-Defendants’ business.
 6         28.    Counterclaimant has been irreparably harmed and has suffered
 7   economic loss as well as the loss of goodwill from Counter-Defendants’ unlawful
 8   and willful acts. Because damages will constitute an insufficient remedy,
 9   Counterclaimant requires equitable relief in the form of a permanent injunction
10   restraining Counter-Defendants’ continued infringement of Counterclaimant’s
11   CARTOON CLASSICS! (+Eyes Design) trademark and source designation.
12
13                                 CLAIMS OF RELIEF
14         FIRST COUNTERCLAIM / THIRD-PARTY CLAIM OF RELIEF
15                  (False Designation of Origin – 15 U.S.C. § 1125(a))
16                           (Against All Counter-Defendants)
17         29.    Counterclaimant repeats and incorporates by reference the statements
18   and allegations in paragraphs 1 to 28 of the counterclaim as though fully set forth
19   herein.
20         30.    On information and belief, Counter-Defendants willfully and
21   intentionally adopted and used marks confusingly similar to Counterclaimant’s
22   CARTOON CLASSICS! (+Eyes Design) trademark and designation to steal
23   Counterclaimant’s goodwill.
24         31.    Additionally, on information and belief, Counter-Defendants have
25   caused or are likely to have caused confusion and reverse confusion amongst
26   consumers as to the quality and source of Counterclaimant’s products/services.
27         32.    By reason of the foregoing and upon information and belief, Counter-
28   Defendants have violated Section 43 of the Lanham Act (15 U.S.C. § 1125(a)) by

                                                             Case No. 20-CV-05581 DSF GJSx
         DEFENDANTS’ ANSWER TO PLAINTIFF’S FIRST AMENDED COMPLAINT, COUNTERCLAIM AND
                                         THIRD-PARTY COMPLAINT; DEMAND FOR JURY TRIAL
                                            - 16 -
 Case 2:20-cv-05581-DSF-GJS Document 35 Filed 09/09/20 Page 17 of 31 Page ID #:748




 1   using, in connection with its goods and advertisements, false designations of
 2   origin which are likely to cause confusion or cause mistake or to deceive as to the
 3   affiliation, connection, or association of Counterclaimant with Counter-
 4   Defendants and as to the origin, sponsorship, or approval of Counter-Defendants’
 5   goods, services and commercial activities.
 6         33.    By reason of the foregoing unlawful acts recited in the above
 7   paragraphs, Counterclaimant has been irreparably harmed and will continue to
 8   suffer damage until an appropriate injunction and damage award, including
 9   increased treble damages and attorneys’ fees, are imposed by this Court against
10   defendant.
11
12      SECOND COUNTERCLAIM / THIRD-PARTY CLAIM FOR RELIEF
13                      (Unfair Competition – 15 U.S.C. § 1125(a))
14                           (Against All Counter-Defendants)
15         34.    Counterclaimant repeats and incorporates by reference the statements
16   and allegations in paragraphs 1 to 33 of the counterclaim as though fully set forth
17   herein.
18         35.    On information and belief, Counter-Defendants willfully and
19   intentionally adopted and used marks confusingly similar to Counterclaimant’s
20   CARTOON CLASSICS! (+Eyes Design) trademark and designation to steal
21   Counterclaimant’s goodwill.
22         36.    Additionally, Counter-Defendants have caused or are likely to have
23   caused confusion and reverse confusion amongst consumers as to the quality and
24   source of Counterclaimant’s products.
25         37.    By reason of the foregoing and upon information and belief, Counter-
26   Defendants have violated Section 43 of the Lanham Act (15 U.S.C. § 1125(a)) by
27   unfairly competing with Counterclaimant by using in connection with its goods
28   and advertisements, false designations of origin which are likely to cause

                                                             Case No. 20-CV-05581 DSF GJSx
         DEFENDANTS’ ANSWER TO PLAINTIFF’S FIRST AMENDED COMPLAINT, COUNTERCLAIM AND
                                         THIRD-PARTY COMPLAINT; DEMAND FOR JURY TRIAL
                                            - 17 -
 Case 2:20-cv-05581-DSF-GJS Document 35 Filed 09/09/20 Page 18 of 31 Page ID #:749




 1   confusion or cause mistake or to deceive as to the affiliation, connection, or
 2   association of Counterclaimant with Counter-Defendants and as to the origin,
 3   sponsorship, or approval of Counter-Defendants’ goods, services and commercial
 4   activities.
 5          38.    By reason of the foregoing unlawful acts recited in the above
 6   paragraphs, Counterclaimant has been irreparably harmed and will continue to
 7   suffer damage until an appropriate injunction and damage award, including
 8   increased treble damages and attorneys’ fees, are imposed by this Court against
 9   defendant.
10
11      SECOND COUNTERCLAIM / THIRD-PARTY CLAIM FOR RELIEF
12          (State Law Unfair Competition – Cal. Bus. & Prof. Code § 17200)
13                           (Against All Counter-Defendants)
14          39.    Counterclaimant repeats and incorporates by reference the statements
15   and allegations in paragraphs 1 to 38 of the counterclaim as though fully set forth
16   herein.
17          40.    Counter-Defendants’ acts, as set forth above constitute unfair
18   competition as defined in California Business and Professions Code § 17200, et
19   seq., all to the damage of Counterclaimant as previously alleged.
20
21       FOURTH COUNTERCLAIM / THIRD-PARTY CLAIM FOR RELIEF
22                       (Common Law Trademark Infringement)
23                           (Against All Counter-Defendants)
24          41.    Counterclaimant repeats and incorporates by reference the statements
25   and allegations in paragraphs 1 to 40 of the counterclaim as though fully set forth
26   herein.
27          42.    Counter-Defendants’ acts, as set forth above, constitute trademark
28   infringement as defined under California common law, all to the damage of

                                                              Case No. 20-CV-05581 DSF GJSx
          DEFENDANTS’ ANSWER TO PLAINTIFF’S FIRST AMENDED COMPLAINT, COUNTERCLAIM AND
                                          THIRD-PARTY COMPLAINT; DEMAND FOR JURY TRIAL
                                             - 18 -
 Case 2:20-cv-05581-DSF-GJS Document 35 Filed 09/09/20 Page 19 of 31 Page ID #:750




 1   Counterclaimant as previously alleged.
 2       FIFTH COUNTERCLAIM / THIRD-PARTY CLAIM FOR RELIEF
 3                          (Common Law Unfair Competition)
 4                            (Against All Counter-Defendants)
 5         43.    Counterclaimant repeats and incorporates by reference the statements
 6   and allegations in paragraphs 1 to 42 of the counterclaim as though fully set forth
 7   herein.
 8         44.    Counter-Defendants’ acts, as set forth above, constitute unfair
 9   competition as defined under California common law, all to the damage of
10   Counterclaimant as previously alleged.
11
12                   FIRST THIRD-PARTY CLAIM FOR RELIEF
13                             (Implied Equitable Indemnity)
14                       (Against Third-party Defendant Amazon)
15         45.    Third-party Plaintiffs refer to, and incorporate by reference, the
16   allegations of Paragraphs 1 through 44 of this Counterclaim/Third-party
17   Complaint, as though fully set forth herein.
18         46.     Third-party Plaintiffs are informed and believe, and based thereon
19   allege, that they are in no way responsible for the damages alleged in Plaintiff’s
20   First Amended Complaint. However, if any of Third-party Plaintiffs are found
21   responsible under the law for any of the allegations contained in Plaintiff’s First
22   Amended Complaint then Third-party Plaintiffs are informed and believe, and
23   based thereon allege, that the conduct, in whole or in part, of the Third-party
24   Defendant Amazon contributed to the happening of the acts alleged in Plaintiff’s
25   First Amended Complaint.
26         47.    By reason of the foregoing allegations, if Plaintiff recovers judgment
27   against any or all of Third-party Plaintiffs, then Third-party Plaintiffs are entitled
28   to a judgment, over and against the Third-party Defendant Amazon herein for its

                                                             Case No. 20-CV-05581 DSF GJSx
         DEFENDANTS’ ANSWER TO PLAINTIFF’S FIRST AMENDED COMPLAINT, COUNTERCLAIM AND
                                         THIRD-PARTY COMPLAINT; DEMAND FOR JURY TRIAL
                                            - 19 -
 Case 2:20-cv-05581-DSF-GJS Document 35 Filed 09/09/20 Page 20 of 31 Page ID #:751




 1   fair share of Plaintiff’s Judgment.
 2                  SECOND THIRD-PARTY CLAIM FOR RELIEF
 3                                  (Equitable Indemnity)
 4                       (Against Third-party Defendant Amazon)
 5         48.    Third-party Plaintiffs refer to, and incorporate by reference, the
 6   allegations of Paragraphs 1 through 47 of this Counterclaim/Third-party
 7   Complaint, as though fully set forth herein.
 8         49.     Third-party Plaintiffs are informed and believe, and based thereon
 9   allege, that they are in no way responsible for the damages alleged in Plaintiff’s
10   First Amended Complaint. However, if any of Third-party Plaintiffs are found
11   responsible under the law for any of the allegations contained in Plaintiff’s First
12   Amended Complaint then Third-party Plaintiffs are informed and believe, and
13   based thereon allege, that the conduct, in whole or in part, of the Third-party
14   Defendant Amazon contributed to the happening of the acts alleged in Plaintiff’s
15   First Amended Complaint.
16         50.    By reason of the foregoing allegations, if Plaintiff recovers judgment
17   against any or all of Third-party Plaintiffs, then Third-party Plaintiffs are entitled
18   to a judgment, over and against the Third-party Defendant Amazon herein for its
19   fair share of Plaintiff’s Judgment.
20
21                   THIRD THIRD-PARTY CLAIM FOR RELIEF
22                                         (Contribution)
23                       (Against Third-party Defendant Amazon)
24           51. Third-party Plaintiffs refer to, and incorporate by reference, the
25   allegations of Paragraphs 1 through 50 of this Counterclaim/Third-party
26   Complaint, as though fully set forth herein.
27           52. By reason of the foregoing allegations, Third-party Plaintiffs will be
28   damaged to the extent that they must pay any sum, or any sum in excess of a
                                                             Case No. 20-CV-05581 DSF GJSx
         DEFENDANTS’ ANSWER TO PLAINTIFF’S FIRST AMENDED COMPLAINT, COUNTERCLAIM AND
                                         THIRD-PARTY COMPLAINT; DEMAND FOR JURY TRIAL
                                            - 20 -
 Case 2:20-cv-05581-DSF-GJS Document 35 Filed 09/09/20 Page 21 of 31 Page ID #:752




 1   proportionate amount of their liability, if any, assessed by the trier of fact.
 2            53. Accordingly, if any of Third-party Plaintiffs are held liable for any
 3   part of the claims asserted against them in Plaintiff’s First Amended Complaint,
 4   then Third-party Plaintiffs are entitled to equitable contribution by Third-party
 5   Defendant Amazon, proportionate to Amazon’s share of liability because it is
 6   jointly and severally liable for failure to comply with the DMCA, e.g. 17 U.S.C. §
 7   512(g)(2)(C), in addition to costs and reasonable attorneys’ fees according to
 8   proof.
 9                  FOURTH THIRD-PARTY CLAIM FOR RELIEF
10                                (Apportionment of Fault)
11                       (Against Third-party Defendant Amazon)
12            54. Third-party Plaintiffs refer to, and incorporate by reference, the
13   allegations of Paragraphs 1 through 53 of this Counterclaim/Third-party
14   Complaint, as though fully set forth herein.
15            55. Each Third-party Defendant is liable, in whole or in part, for any
16   injuries suffered by Plaintiff BBP.
17            56. If any of the Third-party Plaintiffs are adjudged liable to Plaintiff
18   BBP, Third-party Defendant Amazon should be required (1) to pay a share of any
19   judgment entered in favor of Plaintiff BBP which is in proportion to the
20   comparative negligence of Third-party Defendant Amazon in causing Plaintiff
21   BBP’s injuries, (2) to reimburse to Third-party Plaintiffs for any payment made to
22   Plaintiff BBP in excess of Third-party Plaintiffs’ proportional share of all liability.
23
24                    FIFTH THIRD-PARTY CLAIM FOR RELIEF
25                                   (Declaratory Relief)
26                       (Against Third-party Defendant Amazon)
27            57. Third-party Plaintiffs refer to, and incorporate by reference, the
28   allegations of Paragraphs 1 through 56 of this Counterclaim/Third-party
                                                             Case No. 20-CV-05581 DSF GJSx
         DEFENDANTS’ ANSWER TO PLAINTIFF’S FIRST AMENDED COMPLAINT, COUNTERCLAIM AND
                                         THIRD-PARTY COMPLAINT; DEMAND FOR JURY TRIAL
                                            - 21 -
 Case 2:20-cv-05581-DSF-GJS Document 35 Filed 09/09/20 Page 22 of 31 Page ID #:753




 1   Complaint, as though fully set forth herein.
 2           58. A dispute has arisen and an actual controversy now exists between
 3   Third-party Plaintiffs and Third-party Defendant Amazon, and each of them,
 4   concerning their respective rights and duties, in that Third-party Plaintiffs contend
 5   that they are entitled to indemnity from Third-party Defendant Amazon, and each
 6   of them, by virtue of the theory of implied equitable indemnity, and the theory of
 7   equitable indemnity. Third-party Plaintiffs are informed and believe, and based
 8   thereon, allege that Third-party Defendant Amazon oppose and deny the above
 9   contentions and contend that Third-party Plaintiff(s) are not entitled to indemnity
10   or contribution from Third-party Defendant Amazon herein.
11           59. A declaration of rights is necessary and appropriate at this time so that
12   Third-party Plaintiffs may ascertain their rights and duties, because no adequate
13   remedy, other than as prayed for, exists by which the rights of the parties may be
14   determined.
15
16                                PRAYER FOR RELIEF
17         WHEREFORE, Counterclaimant and Third-party Plaintiffs ask that this
18   Court grant judgment against Counter-Defendants BBP and Ms. Justice and
19   Third-party Defendant Amazon for the following:
20         For the Counterclaim / Third-party Complaint against Counterclaim
21   Defendant BBP and Third-party Defendant Ms. Justice:
22         A.      Counter-Defendants, their officers, agents, servants, employees, and
23         attorneys, and all persons in active concert or participation with any of
24         them, be enjoined from:
25               i.   infringing Counterclaimant’s CARTOON CLASSICS! (+Eyes
26                    Design) trademark;
27              ii.   using, advertising, marketing or selling goods and/or services
28                    marked with the Infringing Trademark;

                                                             Case No. 20-CV-05581 DSF GJSx
         DEFENDANTS’ ANSWER TO PLAINTIFF’S FIRST AMENDED COMPLAINT, COUNTERCLAIM AND
                                         THIRD-PARTY COMPLAINT; DEMAND FOR JURY TRIAL
                                            - 22 -
 Case 2:20-cv-05581-DSF-GJS Document 35 Filed 09/09/20 Page 23 of 31 Page ID #:754




 1            iii.   competing unfairly with Counterclaimant in any manner,
 2                   including infringing any of Counterclaimant’s trademark rights;
 3                   and
 4            iv.    conspiring, encouraging, inducing, allowing, abetting, or assisting
 5                   others in performing any of the activities referred to in
 6                   subparagraphs (i) - (iii) above.
 7       B.      Counter-Defendants shall file with the Court and serve on
 8       Counterclaimant, within 30 days after the entry and service on Counter-
 9       Defendants of an injunction, a report in writing and attested to under
10       penalty of perjury setting forth in detail the manner and form in which
11       Counter-Defendants have complied with the provisions of subparagraph (A)
12       above.
13       C.      Counterclaimant recovers all damages it has sustained as a result of
14       Counter-Defendants’ trademark infringement, false designation of origin
15       and unfair competition.
16       D.      Counterclaimant be awarded Counter-Defendants’ profits, corrective
17       advertising damages and enhanced damages.
18       E.      An accounting be directed to determine Counter-Defendants’ profits
19       resulting from their infringement, false designation of origin and unfair
20       competition and that the profits be paid over to Counterclaimant, increased
21       as the Court determines is appropriate to the circumstances of this case.
22       F.      Counterclaimant be awarded its reasonable attorneys’ fees for
23       prosecuting this action.
24       G.      Counterclaimant recover its costs of this action and pre-judgment and
25       post-judgment interest, to the full extent allowed by law.
26       H.      Counterclaimant be awarded treble damages against Counter-
27       Defendants pursuant to 15 U.S.C. § 1117 or any other relevant statute.
28       I.      Counterclaimant be awarded enhanced damages against Counter-

                                                           Case No. 20-CV-05581 DSF GJSx
       DEFENDANTS’ ANSWER TO PLAINTIFF’S FIRST AMENDED COMPLAINT, COUNTERCLAIM AND
                                       THIRD-PARTY COMPLAINT; DEMAND FOR JURY TRIAL
                                          - 23 -
 Case 2:20-cv-05581-DSF-GJS Document 35 Filed 09/09/20 Page 24 of 31 Page ID #:755




 1          Defendants pursuant to, inter alia, California common law, Bus. and Prof.
 2          Code § 14250, and any other relevant statute.
 3
 4          For the Third-party Complaint against Third-party Defendant Amazon:
 5          J.      For a declaration of this Court that Third-party Defendant Amazon is
 6   obligated to indemnify and hold Third-party Plaintiffs harmless against any
 7   judgment which Plaintiff may recover against any of the Third-party Plaintiffs in
 8   this action;
 9          K.      For a declaration of this Court that Third-party Defendant Amazon,
10   and each of them, is obligated to indemnify and hold Third-party Plaintiffs
11   harmless against any judgment which Plaintiff BBP may recover against any or all
12   of the Third-party Plaintiffs in this action;
13          L.      For a judgment against Third-party Defendant Amazon in such
14   amount as Plaintiff BBP may recover against any of the Third-party Plaintiffs in
15   this action;
16          M.      For a judgment that Third-party Defendant Amazon is liable to
17   Plaintiff BBP for such a percentage of damages proximately caused by Third-party
18   Defendant Amazon;
19          N.      For a judgment in a proportionate share against Third-party Defendant
20   Amazon which is in proportion to its comparative negligence and/or failure to
21   comply with the DMCA, e.g 17 U.S.C. § 512(g), in causing Plaintiff BBP’s alleged
22   injuries;
23          O.      For a judgment against Third-party Defendant Amazon declaring that
24   Third-party Plaintiffs have no liability as to Plaintiff’s First Amended Complaint
25   filed in this action, that such liability is instead upon such Third-party Defendant
26   Amazon, and that any liability of Third-party Plaintiffs arising out of this action
27   must be borne proportionately by such the parties based on their respective
28   percentage liability under the First Amended Complaint in this action;
                                                             Case No. 20-CV-05581 DSF GJSx
         DEFENDANTS’ ANSWER TO PLAINTIFF’S FIRST AMENDED COMPLAINT, COUNTERCLAIM AND
                                         THIRD-PARTY COMPLAINT; DEMAND FOR JURY TRIAL
                                            - 24 -
 Case 2:20-cv-05581-DSF-GJS Document 35 Filed 09/09/20 Page 25 of 31 Page ID #:756




 1
 2   ALL CAUSES OF ACTION:
 3         P.    For attorneys’ fees according to proof;
 4         Q.    For costs of suit related herein; and,
 5         R.    For all other relief the Court deems appropriate.
 6
 7                                   Respectfully submitted,
 8                                   MANDOUR & ASSOCIATES, APC
 9   Dated: September 9, 2020
10
                                           /s/ Ben T. Lila
11                                   Ben T. Lila (SBN 246808)
12                                   Email: blila@mandourlaw.com
                                     Attorneys for Third-party Plaintiffs and Defendants
13
                                     EDWARD HELDMAN III, COMEDYMX INC.,
14                                   and, Third-party Plaintiff, Defendant and
15
                                     Counterclaimant, COMEDYMX LLC

16
17
18
19
20
21
22
23
24
25
26
27
28

                                                             Case No. 20-CV-05581 DSF GJSx
         DEFENDANTS’ ANSWER TO PLAINTIFF’S FIRST AMENDED COMPLAINT, COUNTERCLAIM AND
                                         THIRD-PARTY COMPLAINT; DEMAND FOR JURY TRIAL
                                            - 25 -
 Case 2:20-cv-05581-DSF-GJS Document 35 Filed 09/09/20 Page 26 of 31 Page ID #:757




 1                             DEMAND FOR JURY TRIAL

 2
           Defendants, Counterclaimant and Third-party Plaintiffs hereby demand a

 3
     trial by the jury on their claims herein and all issues and claims so triable in this

 4
     action.

 5
 6
                                       Respectfully submitted,

 7
                                       MANDOUR & ASSOCIATES, APC

 8   Dated: September 9, 2020

 9                                           /s/ Ben T. Lila
10                                     Ben T. Lila (SBN 246808)
                                       Email: blila@mandourlaw.com
11
                                       Attorneys for Third-party Plaintiffs and Defendants
12                                     EDWARD HELDMAN III, COMEDYMX INC.,
13
                                       and, Third-party Plaintiff, Defendant and
                                       Counterclaimant, COMEDYMX LLC
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                             Case No. 20-CV-05581 DSF GJSx
         DEFENDANTS’ ANSWER TO PLAINTIFF’S FIRST AMENDED COMPLAINT, COUNTERCLAIM AND
                                         THIRD-PARTY COMPLAINT; DEMAND FOR JURY TRIAL
                                            - 26 -
 Case 2:20-cv-05581-DSF-GJS Document 35 Filed 09/09/20 Page 27 of 31 Page ID #:758




 1                           CERTIFICATE OF SERVICE

 2
           I hereby certify that on the below date, I filed the foregoing document via

 3
     the Court’s CM/ECF filing system, which will provide notice of the same on the

 4
     following:

 5         Milord A. Keshishian, SBN 197835
 6         Email: milord@milordlaw.com
           Stephanie V. Trice, SBN 324944
 7
           Email: stephanie@milordlaw.com
 8         MILORD & ASSOCIATES, P.C.
           10517 West Pico Boulevard
 9
           Los Angeles, California 90064
10         Tel: (310) 226-7878
11         Attorneys for Counterclaimant
           Beyond Blond Productions, LLC
12
13
     Date: September 9, 2020
14
                                                /s/ Ben T. Lila
15                                         Ben T. Lila
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                             Case No. 20-CV-05581 DSF GJSx
         DEFENDANTS’ ANSWER TO PLAINTIFF’S FIRST AMENDED COMPLAINT, COUNTERCLAIM AND
                                         THIRD-PARTY COMPLAINT; DEMAND FOR JURY TRIAL
                                            - 27 -
Case 2:20-cv-05581-DSF-GJS Document 35 Filed 09/09/20 Page 28 of 31 Page ID #:759




                                  EXHIBIT A


                                                                    EXHIBIT A
Case 2:20-cv-05581-DSF-GJS Document 35 Filed 09/09/20 Page 29 of 31 Page ID #:760




                                                                    EXHIBIT A
Case 2:20-cv-05581-DSF-GJS Document 35 Filed 09/09/20 Page 30 of 31 Page ID #:761




                                  EXHIBIT B




                                                                    EXHIBIT B
Case 2:20-cv-05581-DSF-GJS Document 35 Filed 09/09/20 Page 31 of 31 Page ID #:762




                                  EXHIBIT C




                                                                    EXHIBIT B
